DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 4/20/2021. Applicant has amended independent claim 1 and added new claims 4-8. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Objections
Claims 4-8 are objected to because of the following informalities:  The first line of new claims 4-8 each teach “The for producing the all-solid-state battery” instead of “The method for producing the all-solid-state battery”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al., US 2015/0349373.
Regarding claim 1, Snyder et al., teaches a method for producing an all-solid-state battery (abstract), the method comprising: preparing a first laminate by laminating a first solid electrolyte layer on a first active material layer (0035; 0039), forming a solid electrolyte removed part by removing a part of the first solid electrolyte layer on the first active material layer (0041-0042) by a first removal process, a second removal process, or a third removal process (0007; 0018; 0039; 0042; 0044-0046; 0072), and cutting the first laminate by applying laser light (0007; 0017-0018) at a cutting wavelength (0042; 0050; 0053), a cutting intensity (0018; 0049-0050; 0053-0054), in a laminating direction of the first laminate (Fig. 6), to the solid electrolyte removed part (Fig. 6), wherein the first removal process comprises applying laser light at a removal wavelength (0007; 0018; 0041-0043), a removal intensity (0018; 0049-0050; 0053-0054), wherein the removal wavelength is controlled to be lower than the cutting wavelength (0053), the removal intensity is controlled to be lower than the cutting intensity (0049; 0053-0054); the second removal process comprises applying heat to a portion of the solid electrolyte material using a heater (0017-0018; 0053), the third removal process comprises mechanically cutting to a portion of the solid electrolyte material using a cutting blade (0007; 0042).Regarding claim 2, Snyder et al., teaches the method further comprises, before the cutting (0016), preparing a second laminate by laminating a counter electrode-side active material layer on one side of the first solid electrolyte layer (0035; 0039), which is opposite to the side on which the first active material layer is laminated (0035; 0039), and wherein the cutting is 
Regarding claim 4, Snyder et al., teaches the solid electrolyte removed part is formed by the first removal process (0042; 0072).
Regarding claim 5, Snyder et al., teaches the removal wavelength is controlled to be lower than the cutting wavelength (0042; 0050; 0053).
Regarding claim 6, Snyder et al., teaches the removal intensity is controlled to be lower than the cutting intensity (0018; 0049-0050; 0053-0054).
Regarding claim 7, Snyder et al., teaches the solid electrolyte removed part is formed by the second removal process (0041-0042; 0072).
Regarding claim 8, Snyder et al., teaches the solid electrolyte removed part is formed by the third removal process (0041-0042; 0072).
Snyder et al., does not teach nor suggest a cutting time period nor a removal time period, wherein the removal time period is controlled to be shorter than the cutting time period and  does not explicitly disclose the intensities.


Response to Arguments
Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Visco et al., US 2016/0190640; Visco et al., US 10,147,968.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727